Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 14 January 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-14, 16 and 17 are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by Roemer et al. (DE 10 2014 110211 A1 cited in IDS or WO 2016/012303 a copy of which is attached, using US Pub 2017/0133656 as an English equivalent, cited in IDS).
In regard to claim 10, Roemer et al. teach a cell contacting arrangement for an energy storage module comprising at least one energy storage cell 113, wherein each storage cell has at least two connection terminals 115, comprising: a carrier plate (carrier element 102) which is arrangeable on the energy storage module 113; a cable harness 143 which is carried by the carrier plate and has a plurality of signal lines 145 (paragraph [0147]); a plurality of cell connectors (cell connector 116, 118 with current 
a connecting element (position element 168) having a first end, which is connectable to the signal line 145, and a second end, which is connectable to the cell connector 116, 118, 182 (figure 13), wherein the carrier plate and/or the cell connector have at least one spatial orientation element (positioning elements 170 including guide rails 270; guidance region 276 with two rear guide elements 254 etc.) which determines the spatial orientation between the connecting element and the cell connector and/or the carrier plate (paragraphs [0102-0244], figures 1-13).  
	In regard to claim 11, the spatial orientation element (170, 270, 276) is in a form of a section which protrudes from the cell connector 118, 182 and is connected to the second end of the connecting element 168 (figure 13).
	In regard to claim 12, the spatial orientation element (170, 270, 276) is a fixing element, which is formed on the carrier plate, interacts with the connecting element 168 and fixes the connecting element in a predefined spatial orientation on the carrier plate and/or on the cell connector (paragraph [0244-0252], figure 8 and 9).
In regard to claim 13, the fixing element is at least one of a snap-in connection and a fixing pin (see paragraphs [0219-0227] regarding the connection between the connection elements and the guiding structure, positioning element 170 and connecting region 186 have similar size and shape including a latching element 192 and latching nose 224 which has a snap-in function and acts as a fixing pin - figures 8 and 9).
In regard to claim 14, the first end of the connecting element 168 is composed of a first material, and the second end of the connecting element is composed of a second material (paragraphs [0172-0179]) - note the claim does not require the first and second material to be different).

In regard to claim 17, the connecting element has a housing-shaped accommodating element (housing 109 with covering element 108 - paragraph [0213-0215]) in which a temperature sensor can be accommodated (paragraph [0003, 0152]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. as applied to claim 14 above.
In regard to claim 15, Roemer et al. teach the cell contacting arrangement according to claim 14 above but do not disclose wherein the first material is copper and the second material is aluminum in the connecting element.  However, as the prior art specifically teaches combinations of copper and zinc and that copper and aluminum are possible materials for the electrically conductive materials of the connecting element in the positioning system (paragraphs [0175-0177]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of copper and aluminum for the first and second material of the connecting element in order to choose an arrangement with tailored galvanic corrosion properties of the connections as such as is well known in the battery art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takase et al. (US Pub 2016/0197330 newly cited) teaches a wiring arrangement on a battery cell carrier (see figures, abstract) considered relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723